Citation Nr: 1600663	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-22 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a left ear hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

The record reflects that the Veteran requested a video hearing before the Board but that he withdrew this hearing request.  The Veteran testified at a RO hearing held in July 2010.

In September 2015, the Veteran's attorney submitted additional evidence along with a waiver for initial RO review.

The Veteran filed a claim of service connection for PTSD, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 2009). Thus the issue has been broadened and recharacterized as reflected on the title page.

The issue of entitlement to service connection for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's PTSD is attributable to service.

2.  No left ear hearing loss disability has been present during the pendency of this claim.  

3.  The Veteran has tinnitus that is likely attributable to noise exposure during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

2.  The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for PTSD and for tinnitus which constitutes a complete grant of the claims.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these claims.

With respect to the claim for service connection for left ear hearing loss, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in December 2008, prior to the initial adjudication of the claim, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA treatment records and affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

 Accordingly, the Board will address the merits of the Veteran's claim.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
 § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

In this case, the Veteran's service personnel records show that he served in Vietnam for 13 months and that his duties included serving as a door gunner on a helicopter.  The Veteran reported that he was constantly being fired upon from the enemy on the ground, that he witnessed numerous seriously wounded soldiers and that he saw many body bags.  The Board finds that the Veteran's s stressor statements are consistent with the circumstances of his service in Vietnam.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).

The remaining question is whether the Veteran has a PTSD diagnosis that is related to his service.  After a careful review of the evidence of record the Board finds that the weight of the evidence supports a finding that the Veteran has a diagnosis of PTSD that is related to his in-service stressors.  A VA treatment record dated in July 2010 shows that the Veteran had a diagnosis of PTSD per DSM-IV criteria.  In a May 2011 letter, a counselor from a Vet Center also provided a diagnosis of PTSD per DSM-IV criteria.  In June 2015, a private psychologist linked the Veteran's PTSD to his in-service stressors as a helicopter door gunner.  This opinion was based a personal evaluation of the Veteran and a thorough review of the Veteran's pertinent mental health treatment records.   

The Board recognizes that there is an unfavorable VA opinion of record.  On VA examination in December 2010, the examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD but did not provide a clear rationale.  In fact, while various PTSD symptoms were recorded in the examination report, the examiner inexplicably noted that psychometric testing was "invalid" for a finding of PTSD.  No further rationale was provided.  Accordingly, the Board finds that VA examiner's opinion to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus the December 2010 VA examination is of no probative value. 

In sum, the Board finds that the weight of the evidence supports the conclusion that the Veteran has a PTSD diagnosis per the DSM IV criteria that is related to his 
in-service stressors.  As such all reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board recognizes that the Veteran has been diagnosed with other mental disorders.  On VA examination in December 2010 the examiner provided diagnoses of anxiety disorder and depressive disorder.  In the instant case, the Board finds that the award of service connection for PTSD encompasses all of his ratable psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of his other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of his overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disability for consideration in this appeal.

Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent for complaints or findings of left ear hearing loss disability.

Post-service, the Veteran underwent a VA audiology examination in January 2009.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000






LEFT
5
10
10
10
20

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The examiner commented that all test frequencies were within normal limits and not disabling for VA purposes.

As noted above, the Veteran served as helicopter door gunner during his service in Vietnam and had considerable noise exposure from various military weapons.  
Even conceding that the Veteran was exposed to artillery noise during service, the evidence does not show any left ear hearing loss disability in service.  There is also no evidence showing that the Veteran has had sufficient left ear hearing loss to qualify as a disability for VA compensation purposes at any point since service. Moreover, the January 2009 VA examination report shows that no left ear hearing loss disability was present.  Therefore, the Board concludes that the preponderance of the evidence establishes that left ear hearing loss disability has not been present at any time during the pendency of this claim.  Accordingly, service connection for hearing loss of the left ear cannot be established at the present time as there is no disability under 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Tinnitus

The Veteran contends that his tinnitus began in service due to noise exposure from weapons fire while serving as helicopter door gunner.  A January 2009 VA examiner offered the opinion that the Veteran's tinnitus, if present, was not the result of his military service but due to causative factors after military service.  However, the Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  The Board further notes that certain conditions, such as organic disease of the nervous system (to include tinnitus) are chronic diseases under 38 C.F.R. § 3.309(a).  Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases.  Thus, even in the absence of a favorable nexus opinion, an award of service connection for tinnitus is appropriate here. 

In sum, the evidence is at least in equipoise and Veteran is entitled to the benefit of the doubt and the grant of service connection.  38 U.S.C.A. § 5108(b).


ORDER

Service connection for PTSD is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran's remaining claim for service connection for a right ear hearing loss disability warrants further development.

The Veteran underwent a VA audiological examination in January 2009.  Audiological testing of the right ear revealed that hearing was within normal limits for all pure tones, however, speech recognition testing revealed a score of 84 percent in the right ear.  VA regulations provide hearing impairment constitutes a disability for VA purposes if the speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.  Therefore, the Board finds the results of the January 2009 audiometric testing establishes the Veteran had hearing loss for VA purposes in his right ear.

However, the VA examiner opined that the Veteran's right ear hearing loss is less likely secondary to acoustic trauma in the military since there is no evidence of nerve damage consistent with acoustic trauma in that ear.  The Board finds that the examiner's rationale is not entirely clear but seems to indicate that hearing loss based on the speech recognition score is not representative of noise-induced hearing loss.  Thus, a remand is warranted for further VA opinion and clarification.      

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall forward the claims file to an appropriate VA examiner to ascertain the presence, nature and likely etiology of right ear hearing loss.  The Veteran may also be scheduled for another VA audiology examination if this is deemed necessary.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's in-service noise exposure is conceded.  The examiner should state whether it is at least as likely as not that the Veteran's current right ear hearing loss is causally or etiologically related to his military service, including noise exposure. 

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


